DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite switching/changing the terminating element code word in response to “the nonvolatile memory having been written to completely”.  It is not clear what is required to meet this limitation.  The example shown in Fig. 2 and specification description thereof describes a scenario where the end of the memory has been reached and the writing continues back at the beginning of the 
Allowable Subject Matter
Claim 14 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2015/0347227	Marker programming in nonvolatile memories.
9,647,692	Forward error correction with codewords using end of data markers.
6,862,635	Synchronization in multithreaded circular buffer with end of buffer wrapping.
5,864,713	Buffer writing depending on space after unread data in the buffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 14, 2022